Citation Nr: 0712307	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-14 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, wherein the RO denied the veteran's claim for 
service connection for PTSD.

In July 2006, the Board remanded the veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case is ready for appellate review. 


FINDING OF FACT

The weight of the competent evidence is against a finding 
that the appellant developed post-traumatic stress disorder 
(PTSD) as a result of his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must inform the claimant of any information and evidence (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

Proper VCAA notice should also provide notice as to veteran 
status, assignment of a rating, and an effective date.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

VA provided VCAA notice in a letter to the veteran, issued in 
July 2003.  The letter informed the veteran of the evidence 
necessary to substantiate his service connection claim.  The 
letter also advised him of what evidence he was responsible 
for providing and what evidence VA would undertake to obtain.  
It also told him to that he was responsible for ensuring that 
VA received evidence not in the custody of a Federal Agency, 
and thereby put him on notice to submit relevant evidence in 
his possession.  A November 2006 letter provided the veteran 
with notice as to the effective date and rating elements of 
the claim.  

Some of the notice was provided after the initial decision on 
the claim.  This timing deficiency was cured, however, by 
readjudication of the claim after the notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
claim was readjudicated in a January 2007, supplemental 
statement of the case.

Regarding VA's duty to assist the veteran with his service 
connection claim, all pertinent and identified records have 
been obtained.  The veteran was afforded a VA psychiatric 
examination in November 2006, pursuant to the Board's July 
2006 remand directives.  


II.  Relevant Laws and Regulations

Service Connection-general

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service. 38 U.S.C.A. §§ 1110, 
1131; 
38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

PTSD criteria

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  Participation 
in combat, a determination that is to be made on a case-by-
case basis, requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen at 146-47; Zarycki at 98; 38 C.F.R. § 
3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.

In statements and hearing testimony throughout the duration 
of the appeal, the appellant identified the following 
stressors related to his military service:  (1) Participating 
in a search and recovery operation in November 1952 for a 
crashed CH52 helicopter during OPERATION PROVIDE PROMISE 
while stationed aboard the USS GUAM; and (2) Being lost in 
the Philippine jungle for hours while looking for terrorists.  

With regard to the first element for service connection for 
PTSD, a current diagnosis in accordance with DSM-IV, an 
August 2003 VA outpatient report contains a diagnosis of PTSD 
with delayed onset.  

In November 2006, however, the veteran underwent a VA 
examination, pursuant to the Board's July 2006 remand 
directives.  The VA examiner indicated that he had reviewed 
the claims file.  The examiner reported the veteran's 
stressors, which consisted of the helicopter crash, and 
having to extend a 36 hour jungle patrol for an additional 8 
hours and ran out of water.  A corporal lead them to a 
stream, which the followed to the base camp.

After a mental status evaluation, the examiner concluded that 
the veteran did not meet the DSM-IV criteria for PTSD.  The 
examiner concluded that the veteran's reported stressors, 
while unfortunate, were customary and normal events for 
persons, such as the veteran, who enlisted in the United 
States Marine Corps and whose military occupational 
specialty, such as the appellant's, was a rifleman.  The 
examiner noted that the veteran did not witness the 
helicopter crash, nor did he participate in the search for 
debris after the crash.  See Cohen v. Brown, 10 Vet. App. at 
142 (holding that under DSM-IV, the sufficiency of a stressor 
is a medical question to be assessed by a mental health 
professional).

The examiner noted that the veteran was experiencing marital 
problems which, in turn, might have evoked memories of 
previous stressful events that were normal and customary but 
not occupationally disabling.  

The examiner concluded that the veteran did not meet DSM-IV 
criteria A through F.  The Axis I diagnosis was adjustment 
disorder from divorce, not military-service related.  
Psychological stressors were listed as situational secondary 
to marriage problems. 

While there was a diagnosis of PTSD on treatment in August 
2003, that finding has never been duplicated.  The examiner 
did not discuss the stressors supporting the diagnosis, but 
if he had relied on reports in earlier treatment records, he 
would have considered an inaccurate history.  A June 2003 
treatment record reported that the veteran had witnessed the 
helicopter crash.  The veteran made clear on the November 
2006 examination, that he had not witnessed the helicopter 
crash.  In any event it is not possible to know what, if any, 
stressors the August 2003 diagnosis was premised upon.  There 
was no indication that the mental health professional 
reviewed the claims folder and there was no discussion as to 
how the veteran met the DSM-IV criteria for a diagnosis of 
PTSD.

The VA examiner who conducted the 2006 examination did review 
the claims folder, discussed the DSM-IV criteria, and 
considered an accurate report of the veteran's claimed in-
service stressors.  For these reasons, the Board finds the 
2006 examination to be probative than the August 2003 
outpatient treatment report.

Because the most probative evidence is against a finding of a 
current diagnosis of PTSD in accordance with 38 C.F.R. 
§ 3.304(f), the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991).  The claim of entitlement to service 
connection for PTSD is therefore denied.


ORDER

Service connection for PTSD is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


